PER CURIAM:
Charles Cassell appeals the district court’s order granting his motion for a voluntary dismissal and dismissing with prejudice his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cassell v. Schober, No. 5:01-cv-00153, 2006 WL 1168898 (W.D.N.C. Apr. 25, 2006). Further, we deny Cassell’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.